Exhibit 10.11(a)

 

CONFIDENTIALITY, NON-SOLICITATION and

NON-COMPETITION AGREEMENT

 

This Agreement is made as of September 8, 2008 by and between Equitable
Resources, Inc., a Pennsylvania corporation (Equitable Resources, Inc. and its
subsidiary companies are hereinafter collectively referred to as the “Company”),
and Theresa Z. Bone (the “Employee”).

 

WITNESSETH:

 

WHEREAS, the Company and the Employee are parties to a NonCompete Agreement
dated as of December 1, 1999 (the “Existing Agreement”), which provides for the
payment of certain benefits to the Employee if the Employee’s employment
terminates in certain circumstances; and

 

WHEREAS, during the course of Employee’s employment with the Company, the
Company has imparted and will continue to impart to Employee proprietary and/or
confidential information and/or trade secrets of the Company; and

 

WHEREAS, in order to protect the business and goodwill of the Company, the
Company desires to obtain or continue to obtain certain confidentiality,
non-competition and non-solicitation covenants from the Employee and the
Employee desires to provide for or continue to agree to such covenants in
exchange for the Company’s agreement to pay certain severance benefits in the
event that the Employee’s employment with the Company is terminated in certain
circumstances; and

 

WHEREAS, in order to accomplish the foregoing objectives, the Company and the
Employee desire to terminate the Existing Agreement and to enter into this
Agreement which, among other things, reflects the parties’ best efforts to
comply with the provisions of Section 409A of the Internal Revenue Code of 1986,
as amended, (the “Code”) to the benefit of the Employee; and

 

WHEREAS, the Employee is willing to enter into this Agreement, which contains,
among other things, specific confidentiality, non-competition and
non-solicitation agreements, in consideration of the foregoing and the
simultaneous execution by the Company and the Employee of a new Change of
Control Agreement (the “Change of Control Agreement”); and

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, and intending to be legally bound hereby, the
parties hereto agree as follows:

 

1.                                       Restrictions on Competition and
Solicitation.  While the Employee is employed by the Company and for a period of
twelve (12) months after the date of Employee’s termination of employment with
the Company for any reason  Employee will not, directly or indirectly, expressly
or tacitly, for himself or on behalf of any entity conducting business anywhere
in the

 

1

--------------------------------------------------------------------------------


 

Restricted Territory (as defined below): (i) act as an officer, manager,
advisor, executive, shareholder, or consultant to any business in which his
duties at or for such business include oversight of or actual involvement in
providing services which are competitive with the services or products being
provided or which are being produced or developed by the Company, or were under
investigation by the Company within the last two (2) years prior to the end of
Employee’s employment with the Company, (ii) recruit investors on behalf of an
entity which engages in activities which are competitive with the services or
products being provided or which are being produced or developed by the Company,
or were under investigation by the Company within the last two (2) years prior
to the end of Employee’s employment with the Company, or (iii) become employed
by such an entity in any capacity which would require Employee to carry out, in
whole or in part, the duties Employee has performed for the Company which are
competitive with the services or products being provided or which are being
produced or developed by the Company, or were under active investigation by the
Company within the last two (2) years prior to the end of Employee’s employment
with the Company.  Notwithstanding the foregoing, the Employee may purchase or
otherwise acquire up to (but not more than) 1% of any class of securities of any
enterprise (but without otherwise participating in the activities of such
enterprise) if such securities are listed on any national or regional securities
exchange or have been registered under Section 12(g) of the Securities Exchange
Act of 1934.  This covenant shall apply to any services, products or businesses
under investigation by the Company within the last two (2) years prior to the
end of Employee’s employment with the Company only to the extent that the
Employee acquired or was privy to confidential information regarding such
services, products or businesses.  Employee acknowledges that this restriction
will prevent the Employee from acting in any of the foregoing capacities for any
competing entity operating or conducting business within the Restricted
Territory and that this scope is reasonable in light of the business of the
Company.

 

Restricted Territory shall mean (i) any states in which the Company has a
regulated-utility operation, which may change from time to time, but as of the
effective date of this Agreement are Pennsylvania, West Virginia and Kentucky;
or (ii) any states in which the Company owns, operates or has contractual rights
to purchase natural gas-related assets (other than commodity trading rights),
including but not limited to, storage facilities, interstate pipelines,
intrastate pipelines, intrastate distribution facilities, liquefied natural gas
facilities, propane-air facilities or other peaking facilities, and/or
processing or fractionation facilities; or (iii) any state in which the Company
owns proved, developed and/or undeveloped natural gas and/or oil reserves and/or
conducts natural gas or oil exploration and production activities of any kind;
or (iv) any state investigated by the Company as a possible jurisdiction in
which to conduct any of the business activities described in subparagraphs
(i) through (iii) above within the last two (2) years prior to the end of
Employee’s employment with the Company.

 

Employee agrees that for a period of twelve (12) months following the
termination of Employee’s employment with the Company for any reason, including
without limitation termination for cause or without cause, Employee shall not,
directly or indirectly, solicit the business of, or do business with: (i) any
customer that Employee approached, solicited or accepted business from on behalf
of the Company, and/or was provided confidential or proprietary information
about while employed by the Company within the one (1) year period preceding
Employee’s separation from the Company; and (ii) any prospective customer of the
Company who was identified to or by the Employee and/or who Employee was
provided

 

2

--------------------------------------------------------------------------------


 

confidential or proprietary information about while employed by the Company
within the one (1) year period preceding Employee’s separation from the Company,
for purposes of marketing, selling and/or attempting to market or sell products
and services which are the same as or similar to any product or service the
Company offers within the last two (2) years prior to the end of Employee’s
employment with the Company, and/or, which are the same as or similar to any
product or service the Company has in process over the last two (2) years prior
to the end of Employee’s employment with the Company to be offered in the
future.

 

While Employee is employed by the Company and for a period of twelve (12) months
after the date of Employee’s termination of employment with the Company for any
reason, Employee shall not (directly or indirectly) on his or her own behalf or
on behalf of any other person or entity solicit or induce, or cause any other
person or entity to solicit or induce, or attempt to solicit or induce, any
employee or consultant to leave the employ of or engagement by the Company or
its successors, assigns or affiliates, or to violate the terms of their
contracts with the Company.

 

2.                                       Confidentiality of Information and
Nondisclosure.  The Employee acknowledges and agrees that his/her employment by
the Company necessarily involves his/her knowledge of and access to confidential
and proprietary information pertaining to the business of the Company and its
subsidiaries.  Accordingly, the Employee agrees that at all times during the
term of this Agreement and for as long as the information remains confidential
after the termination of the Employee’s employment, he/she will not, directly or
indirectly, without the express written authority of the Company, unless
directed by applicable legal authority having jurisdiction over the Employee,
disclose to or use, or knowingly permit to be so disclosed or used, for the
benefit of himself/herself, any person, corporation or other entity other than
the Company and its subsidiaries, (i) any information concerning any financial
matters, customer relationships, competitive status, supplier matters, internal
organizational matters, current or future plans, or other business affairs of or
relating to the Company and its subsidiaries, (ii) any management, operational,
trade, technical or other secrets or any other proprietary information or other
data of the Company or its subsidiaries, or (iii) any other information related
to the Company or its subsidiaries which has not been published and is not
generally known outside of the Company.  The Employee acknowledges that all of
the foregoing, constitutes confidential and proprietary information, which is
the exclusive property of the Company.

 


3.                                       SEVERANCE BENEFIT.


 


(A)                                  IF THE EMPLOYMENT OF THE EMPLOYEE WITH THE
COMPANY IS TERMINATED BY THE COMPANY FOR ANY REASON OTHER THAN CAUSE (AS DEFINED
BELOW) OR IF THE EMPLOYEE TERMINATES HIS OR HER EMPLOYMENT WITH THE COMPANY FOR
GOOD REASON (AS DEFINED BELOW), THE COMPANY SHALL PAY THE EMPLOYEE, FROM THE
DATE OF TERMINATION, IN ADDITION TO ANY PAYMENTS TO WHICH THE EMPLOYEE IS
ENTITLED UNDER THE COMPANY’S SEVERANCE PAY PLAN, TWELVE (12) MONTHS OF BASE
SALARY AT THE EMPLOYEE’S ANNUAL BASE SALARY LEVEL IN EFFECT AT THE TIME OF SUCH
TERMINATION OR IMMEDIATELY PRIOR TO THE SALARY REDUCTION THAT SERVES AS THE
BASIS FOR TERMINATION FOR GOOD REASON.  EMPLOYEE WILL ALSO BE ENTITLED TO
PAYMENT OF AN AMOUNT


 


3

--------------------------------------------------------------------------------



 

of cash equal to $20,000.  The aggregate base salary and other cash amount
payable shall be paid by the Company to the Employee in one lump sum on the
first day following the six (6) month anniversary of the date of the Employee’s
termination.  For purposes of this Agreement, the term “termination” when used
in the context of a condition to, or timing of, payment hereunder shall be
interpreted to mean a “separation from service” as that term is used in
Section 409A of the Code.


 


(B)                                 EMPLOYEE WILL ALSO BE ENTITLED TO TWELVE
(12) MONTHS OF HEALTH BENEFITS CONTINUATION IF TERMINATED UNDER CIRCUMSTANCES
DESCRIBED IN SUBPART (A) ABOVE.  TO THE EXTENT ANY SUCH BENEFITS CANNOT BE
PROVIDED TO THE EMPLOYEE ON A NON-TAXABLE BASIS AND THE PROVISION THEREOF WOULD
CAUSE ANY PART OF THE BENEFITS TO BE SUBJECT TO ADDITIONAL TAXES AND INTEREST
UNDER SECTION 409A OF THE CODE, THEN THE PROVISION OF SUCH BENEFITS SHALL BE
DEFERRED TO THE EARLIEST DATE UPON WHICH SUCH BENEFITS CAN BE PROVIDED WITHOUT
BEING SUBJECT TO SUCH ADDITIONAL TAXES AND INTEREST.


 


(C)                                  SOLELY FOR PURPOSES OF THIS AGREEMENT,
“CAUSE” SHALL INCLUDE:


 


I.                                          THE CONVICTION OF A FELONY, A CRIME
OF MORAL TURPITUDE OR FRAUD OR HAVING COMMITTED FRAUD, MISAPPROPRIATION OR
EMBEZZLEMENT IN CONNECTION WITH THE PERFORMANCE OF HIS DUTIES HEREUNDER,


 


II.                                       WILLFUL AND REPEATED FAILURES TO
SUBSTANTIALLY PERFORM HIS ASSIGNED DUTIES; OR


 


III.                                    A VIOLATION OF ANY PROVISION OF THIS
AGREEMENT OR EXPRESS SIGNIFICANT POLICIES OF THE COMPANY.


 


(D)                                 SOLELY FOR PURPOSES OF THIS AGREEMENT,
TERMINATION FOR “GOOD REASON” SHALL MEAN TERMINATION OF EMPLOYMENT BY THE
EMPLOYEE WITHIN NINETY (90) DAYS AFTER:


 


I.                                          BEING DEMOTED, OR


 


II.                                       BEING GIVEN NOTICE OF A REDUCTION IN
HIS OR HER ANNUAL BASE SALARY (OTHER THAN A REDUCTION OF NOT MORE THAN 10%
APPLICABLE TO ALL SENIOR OFFICERS OF THE COMPANY).


 


(E)                                  THE COMPANY’S OBLIGATION TO PROVIDE
CONTINUING SALARY AND HEALTH INSURANCE BENEFITS UNDER THIS SECTION 3 SHALL BE
CONTINGENT UPON THE FOLLOWING:


 


I.                                          EMPLOYEE’S EXECUTION OF A RELEASE IN
A FORM REASONABLY ACCEPTABLE TO THE COMPANY, WHICH RELEASES ANY AND ALL


 


4

--------------------------------------------------------------------------------



 


CLAIMS (OTHER THAN AMOUNTS TO BE PAID TO EMPLOYEE AS EXPRESSLY PROVIDED FOR
UNDER THIS AGREEMENT) THE EMPLOYEE HAS OR MAY HAVE AGAINST THE COMPANY OR ITS
SUBSIDIARIES, AGENTS, OFFICERS, DIRECTORS, SUCCESSORS OR ASSIGNS ARISING UNDER
ANY PUBLIC POLICY, TORT, CONTRACT OR COMMON LAW OR ANY PROVISION OF STATE,
FEDERAL OR LOCAL LAW, INCLUDING, BUT NOT LIMITED TO, THE PENNSYLVANIA HUMAN
RELATIONS ACT, THE AMERICANS WITH DISABILITIES ACT, TITLE VII OF THE CIVIL
RIGHTS ACT OF 1964, THE FAMILY AND MEDICAL LEAVE ACT, THE AGE DISCRIMINATION IN
EMPLOYMENT ACT OF 1967, THE OLDER WORKERS BENEFIT PROTECTION ACT, AND  THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, ALL AS AMENDED; AND


 


II.                                       EMPLOYEE’S COMPLIANCE WITH HIS
CONTRACTUAL OBLIGATIONS TO THE COMPANY INCLUDING, BUT NOT LIMITED TO, EMPLOYEE’S
OBLIGATIONS SET FORTH IN SECTIONS 1 AND 2 OF THIS AGREEMENT.


 

4.                                       Authorization to Modify Restrictions. 
The provisions of this Agreement are severable.  To the extent that any
provision of this Agreement is deemed unenforceable in any court of law the
parties intend that such provision be construed by such court in a manner to
make it enforceable.

 

5.                                       Reasonable and Necessary Agreement. 
The Employee acknowledges and agrees that:  (i) this Agreement is necessary for
the protection of the legitimate business interests of the Company; (ii) the
restrictions contained in this Agreement are reasonable; (iii) the Employee has
no intention of competing with the Company within the limitations set forth
above; (iv) the Employee acknowledges and warrants that Employee believes that
Employee will be fully able to earn an adequate livelihood for Employee and
Employee’s dependents if the covenant not to compete contained in this Agreement
is enforced against the Employee; and (v) the Employee has received adequate and
valuable consideration for entering into this Agreement.

 

6.                                       Injunctive Relief and Attorneys’ Fees. 
The Employee stipulates and agrees that any breach of Sections 1 or 2 of this
Agreement by the Employee will result in immediate and irreparable harm to the
Company, the amount of which will be extremely difficult to ascertain, and that
the Company could not be reasonably or adequately compensated by damages in an
action at law.  For these reasons, the Company shall have the right, without
objection from the Employee, to obtain such preliminary, temporary or permanent
mandatory or restraining injunctions, orders or decrees as may be necessary to
protect the Company against, or on account of, any breach by the Employee of the
provisions of Sections 1 and 2 hereof.  In the event the Company obtains any
such injunction, order, decree or other relief, in law or in equity, (i) the
duration of any violation of Section 1 shall be added to the twelve (12) month
restricted period specified in Section 1, and (ii) the Employee shall be
responsible for reimbursing the Company for all costs associated with obtaining
the relief, including reasonable attorneys’ fees and expenses and costs of
suit.  Such right to equitable relief is in addition to the remedies the Company
may have to protect its rights at law, in equity or otherwise.

 

5

--------------------------------------------------------------------------------


 

7.                                       Binding Agreement.  This Agreement
(including the covenants contained in Sections 1 and 2) shall be binding upon
and inure to the benefit of the successors and assigns of the Company.

 

8.                                       Governing Law/Consent to Jurisdiction
and Venue.  This Agreement shall be governed by and construed in accordance with
the laws of the Commonwealth of Pennsylvania.  For the purpose of any suit,
action or proceeding arising out of or relating to this Agreement, Employee
irrevocably consents and submits to the jurisdiction and venue of any state or
federal court located in Allegheny County, Pennsylvania.  Employee agrees that
service of the summons and complaint and all other process which may be served
in any such suit, action or proceeding may be effected by mailing by registered
mail a copy of such process to Employee at the address set forth below (or such
other address as Employee shall provide to Company in writing).  Employee
irrevocably waives any objection which he may now or hereafter has to the venue
of any such suit, action or proceeding brought in such court and any claim that
such suit, action or proceeding brought in such court has been brought in an
inconvenient forum and agrees that service of process in accordance with this
Section will be deemed in every respect effective and valid personal service of
process upon Employee.  Nothing in this Agreement will be construed to prohibit
service of process by any other method permitted by law.  The provisions of this
Section will not limit or otherwise affect the right of the Company to institute
and conduct an action in any other appropriate manner, jurisdiction or court. 
The Employee agrees that final judgment in such suit, action or proceeding will
be conclusive and may be enforced in any other jurisdiction by suit on the
judgment or in any other manner provided by law.

 

9.                                       Termination.  The Company may terminate
this Agreement by giving twelve (12) months’ prior written notice to the
Employee; provided that all provisions of this Agreement shall apply if any
event specified in Section 3 occurs prior to the expiration of such twelve (12)
month period.  Notwithstanding anything in this Agreement to the contrary, upon
the occurrence of a Change of Control as such term is defined in the Change of
Control Agreement, this Agreement shall remain in full force and effect and may
not thereafter be terminated by the Company (even if notice of termination has
been given in the previous twelve (12) months under the first sentence of this
Section).

 

10.                                 Employment at Will.  Employee shall be
employed at-will and for no definite term.  This means that either party may
terminate the employment relationship at any time for any or no reason.

 

11.                                 Executive Alternative Work Arrangement
Employment Status.  As an executive officer of Equitable, Employee also has the
opportunity to elect now to participate in the newly-created status of
“Executive Alternative Work Arrangement” upon discontinuing full-time status. 
The terms and conditions of Executive Alternative Work Arrangement Employment
Status are described in the Executive Alternative Work Arrangement Employment
Agreement attached as Exhibit A.  Set forth below is an election form to elect
to participate in this new classification.  If Employee so elects to participate
by signing the election form below, the Executive Alternative Work Arrangement
classification will be automatically assigned to Employee if and when Employee
gives Equitable (delivered to the Vice President and Chief Human Resources
Officer) at least 90 days’ advance written notice of Employee’s intention to
discontinue full-time status.  By signing the election below, Employee thereby
agrees to execute the attached Executive

 

6

--------------------------------------------------------------------------------


 

Alternative Work Arrangement Employment Agreement, which will become effective
automatically on the day following Employee’s relinquishment of full-time
status, provided however that Employee has retained executive officer status and
is otherwise in good standing with Equitable (i.e., has not been terminated for
Cause nor left the Company for “Good Reason”).

 

12.                                 Entire Agreement.  This Agreement contains
the entire agreement between the parties hereto with respect to the subject
matter hereof and supersedes all prior agreements (including the Existing
Agreement) and understandings, oral or written (other than the Change of Control
Agreement dated September 8, 2008).  This Agreement may not be changed, amended,
or modified, except by a written instrument signed by the parties; provided,
however, that the Company may amend this Agreement from time to time without
Employee’s consent to the extent deemed necessary or appropriate, in its sole
discretion, to effect compliance with Section 409A of the Code, including
regulations and interpretations thereunder, which amendments may result in a
reduction of benefits provided hereunder and/or other unfavorable changes to
Employee.  Notwithstanding anything in this Agreement, if Employee is entitled
to receive payment of benefits under the Change of Control Agreement, or any
successor agreement, he or she shall not receive benefits under this Agreement
and, in lieu thereof, shall receive payment of benefits under the Change of
Control Agreement.

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
officers thereunto duly authorized, and the Employee has hereunto set his hand,
all as of the day and year first above written.

 

ATTEST:

 

EQUITABLE RESOURCES, INC.

 

 

 

 

 

 

/s/Kimberly L. Sachse

 

By:

/s/Charlene Petrell

 

 

 

 

 

 

9-23-08 

 

9-23-08 

Date

 

Date

 

 

 

 

 

 

WITNESS

 

EMPLOYEE

 

 

 

 

 

 

Marlene K. Driscoll

 

/s/Theresa Z. Bone

 

 

Theresa Z. Bone

 

 

 

9-15-08

 

9-15-08

Date

 

Date

 

8

--------------------------------------------------------------------------------


 

ELECTION TO PARTICIPATE IN

EXECUTIVE ALTERNATIVE WORK ARRANGEMENT CLASSIFICATION

 

x                  I hereby elect to participate in the Executive Alternative
Work Arrangement Classification as described in paragraph 11 of the above
Confidentiality, Non-Solicitation and Non-Competition Agreement
(“Non-Competition Agreement”) and to execute the Executive Alternative Work
Arrangement Employment Agreement attached as Exhibit A upon my discontinuation
of full-time status as an Executive Officer in good standing with Equitable.  I
understand that if my full-time employment with Equitable is terminated for
Cause or if I terminate my employment for Good Reason (as those terms are
defined in the Non-Competition Agreement), I will no longer be eligible for
Executive Alternative Work Arrangement Employment Status.

 

o                    I hereby decline to participate in the Executive
Alternative Work Arrangement Classification as described in paragraph 11 of the
above Confidentiality, Non-Solicitation and Non-Competition Agreement.

 

 

 

Theresa Z. Bone

 

Employee Name Printed

 

 

 

/s/Theresa Z. Bone

 

Employee Signature

 

 

 

9-15-08

 

Date

 

--------------------------------------------------------------------------------